Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 13, 23-24, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018/0157085A1, O’Herlihy et al.) in view of D2 (DE10201721069A1, Crawford et al.).
Regarding claim 1, D1 discloses a system for detecting an unusual state of requesters (referred to in D1 as “users”) in an online to offline (O2O) service platform (see abstract), comprising: 
a data exchange port communicatively connected to a network; at least one non-transitory computer-readable storage medium including a set of instructions; and 
at least one processor in communication with the data exchange port and the at least one non-transitory computer-readable storage medium (paragraphs: 0014; 0056-0058), 

 wherein when executing the set of instructions, the at least one processor is configured to direct the system to: 
obtain information related to a request of an O20 service initiated by a requester via the data exchange port (paragraph: 0015); 
in response to a determination that the requester state, transmit a notification that the requester stat to a provider terminal corresponding to the request of the O20 service via the data exchange port (paragraph: 0006, “alerting provider about user’s possible unusual state”)

D1 differs from the claimed invention in that it does not specifically disclose: determine a probability that the requester has consumed alcohol using an alcohol consumption prediction model based on the information related to the request; 
determine whether the probability that the requester has consumed alcohol is greater than a threshold;
 in response to a determination that the probability that the requester has consumed alcohol is greater than the threshold, obtain information related to the requester;
 determine whether the requester has consumed alcohol based on the information related to the requester; and
in response to a determination that the requester has consumed alcohol.
However, D2 discloses: determine a probability that the requester has consumed alcohol using an alcohol consumption prediction model based on the information related to the request; 
determine whether the probability that the requester has consumed alcohol is greater than a threshold;
 in response to a determination that the probability that the requester has consumed alcohol is greater than the threshold, obtain information related to the requester;
 determine whether the requester has consumed alcohol based on the information related to the requester; and
in response to a determination that the requester has consumed alcohol (see the translation of D2: “An occupant analysis module 214 analyzes occupant activity and behavior to identify impaired occupants, such as inmates affected by alcohol, drugs or other health conditions. The occupant analysis module 214 can detect impaired inmates based on, for example, body movements, blurred speech, and the like. In addition, the occupant analysis module 214 Information from a blood alcohol sensor 218 and a smell sensor 220 which helps to determine if the occupant is impaired. For example, the blood alcohol sensor 218 determine the blood alcohol content of the occupant using a breath sensor or other sensor mechanism. This blood alcohol information indicates a probability that the occupant is drunk. Likewise, the odor sensor 220 detect various odors (such as the smell of alcohol in the breath of the occupant) and determine the likelihood that the occupant will be affected by alcohol or another substance. If the occupant analysis module 214 determines that the occupant is drunk, in some embodiments, the occupant analysis module 214 the automated driving / support system 102 to change the driving characteristics of the vehicle to avoid sudden stops and sharp turns. Instead, the automated driving / support system 102 instructed to drive in a consistent manner to minimize the likelihood of the occupant vomiting in the vehicle.”).
	Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify D1 teachings  to provide for: determine a probability that the requester has consumed alcohol using an alcohol consumption prediction model based on the information related to the request; 
determine whether the probability that the requester has consumed alcohol is greater than a threshold;
 in response to a determination that the probability that the requester has consumed alcohol is greater than the threshold, obtain information related to the requester;
 determine whether the requester has consumed alcohol based on the information related to the requester; and
in response to a determination that the requester has consumed alcohol as this arrangement would facilitate taking necessary action to prevent unsafe driving condition as taught by D2.
The same reasoning applies to other independent claims 13, 25.
Claim 2: wherein information related to the request includes profile information (paragraph: 0028, “user features may […] represent a difference between the user activity data for the current request compared to a profile of the user”).
	D1 differs from claims 11-12, 23-24 in that it does not specifically disclose: wherein to analyze body movements of the requester based on behavior information related to the requester, the at least one processor is further configured to direct the system to perform at least one of: determining whether the torso of the requester wobbles unsteadily; or
determining whether at least one leg of the requester wobbles unsteadily; or
determining whether at least one arm of the requester wobbles unsteadily.
  ; wherein to analyze physiological parameters of the requester based on the physiological information of the requester, the at least one processor is further configured to direct the system to perform at least one of:
obtaining a blood sugar level of the requester based on the physiological information of the requester;
obtaining a blood pressure of the requester based on the physiological information of the requester;
obtaining a breathing rate of the requester based on the physiological information of the requester;
obtaining a body temperature of the requester based on the physiological information of the requester; or
obtaining a heart rate of the requester based on the physiological information of the requester.
	However, D2 discloses: “An occupant analysis module 214 analyzes occupant activity and behavior to identify impaired occupants, such as inmates affected by alcohol, drugs or other health conditions. The occupant analysis module 214 can detect impaired inmates based on, for example, body movements, blurred speech, and the like. In addition, the occupant analysis module 214 Information from a blood alcohol sensor 218 and a smell sensor 220 which helps to determine if the occupant is impaired. For example, the blood alcohol sensor 218 determine the blood alcohol content of the occupant using a breath sensor or other sensor mechanism. This blood alcohol information indicates a probability that the occupant is drunk. Likewise, the odor sensor 220 detect various odors (such as the smell of alcohol in the breath of the occupant) and determine the likelihood that the occupant will be affected by alcohol or another substance. If the occupant analysis module 214 determines that the occupant is drunk, in some embodiments, the occupant analysis module 214 the automated driving / support system 102 to change the driving characteristics of the vehicle to avoid sudden stops and sharp turns. Instead, the automated driving / support system 102 instructed to drive in a consistent manner to minimize the likelihood of the occupant vomiting in the vehicle.” (see translation of D2).
Therefore, claims 11-12, 23-24 are obvious in view of D1 over D2 as set forth above.
Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claims 1, 13 above, and further in view of D3 (US PAT: 10,036,676, Scharf et al.).
D3 (Abstract) discloses the additional limitations of dependent claims 5 and 17: wherein to obtain information related to the requester, the at least one processor is further configured to direct the system to: transmit a request to turn a camera of a requester terminal associated with the requester via date exchange port; upon receiving an approval of the request from the requester, transmit a command via the data exchange port to the requester terminal to record at least one image or video; and receive the at least one image or video from the requester terminal via the data exchange port.
	Therefore, claims 5 and 17 are also obvious.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claims 1, 13 above, and further in view of D4 (KR 19990058415A1, Lee).
D4 discloses the additional limitations of dependent claims 6 and 18: wherein to obtain the information related to the requester, the at least one processor is further configured to direct the system to:
transmit a request to obtain an audio of the requester to at least one of a requester terminal or a provide terminal via the data exchange port, causing the at least one of the requester terminal or the provider terminal to activate the audio recording in the at least one of the requester terminal or the provider terminal; and
receive a recorded audio from the at least one of the requester terminal or the provider terminal via the data exchange port.
(fifth paragraph of Description, “a microphone, a voice input unit for analog/digital conversion of the voice signal input from the microphone and output, and a parameter for extracting linear predictive coefficient for determining drinking state”).
	Although D4 relates to preventing drunk driving, the general idea of identifying deinking state by voice can be applied to requesters in O2O services as well.  Therefore, claims 6 and 18 are also obvious.
Having regard to D1 in view of D2, D3, D4, and the common knowledge
The cited documents disclose additional limitations from the dependent claims as follows:
Claims 8 and 20: wherein to determine whether the requester has consumed alcohol based on the information related to the requester, the at least one processor is further configured to direct the system to perform at least one of:
 analyzing acoustic properties of speech of the requester based on an audio or a video of the requester (D4, fifth paragraph of Description, “in order to achieve the above object …”);
 analyzing facial features of the requester based on an image or the video of the requester (D3, Abstract)
 analyzing body movements of the requester based on behavior information related to the requester (D1, paragraph: 0028); or
 analyzing physiological parameters of the requester based on physiological information of the requester (D1, paragraph: 0028).
Claims 9 and 21: wherein to analyze acoustic properties of speech of the requester, the at least one processor is further configured to direct the system to perform: determining a Linear Prediction Coefficient (LPC) based on the audio or the video of the requester (D4, fifth paragraph of Description, “a parameter for extracting a linear predictive coefficient for determining drinking state”).
Claims 10 and 22:  wherein to analyze facial features of the requester based on an image or a video of the requester, the at least one processor is further configured to direct the system to perform at least one of: 
determining colors of at least one of the face or the neck of the requester (D3 col. 6 lines 45-50, “More particularly, the impairment verification image is transferred to the client for comparison to non-impaired base line image and analysis seeking indications of impairment, probable impairment, or possible impairment”, where colors of face or neck known indications of impairment).
Therefore, claims 8-10, 20-22 are also obvious.
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 10,514,694) to Mundhenk et al. discloses system and method for classifying agents based on agent movement patterns which teaches: (26) This disclosure provides a classification system to automatically classify an agent (e.g., a car driven by a sober or drunken person) based on the agent's movement pattern. The invention includes a recording or motion tracking device to monitor the movement of the agent. For example, the recording or motion tracking device can be a camera recording the movement of the car in front or a laser range finder device to find the position of the agent or object. Machine learning is then used to train a set of recurrent neural networks (e.g., Echo State Networks) in an Expectation Maximization (probabilistic) framework to create generative models, which can then predict the movements of the agent. Based on these predictions, the invention then classifies the type of agent (e.g., sober or drunken driver, etc.).
--(US 2019/0367029A1) to Martinez et al. discloses dynamic speed control for vehicle which teaches: [0050] A fourth factor 505 (blood alcohol level) corresponds to three different conditions 510 representing different blood alcohol levels that can affect the driver's ability to operate the vehicle safely. The blood alcohol level may be determined using blood alcohol sensors of the vehicle. The “0-50% legal limit” condition corresponds to a value 515 of 100% of the LSL, the “51-100% legal limit” condition corresponds to a value of 35 MPH, and the “exceeds legal limit” condition corresponds to a value of zero. The “exceeds legal limit” condition may also correspond to one or more other actions 520, such as disabling the vehicle, transmitting a notification over a network, and so forth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/           Primary Examiner, Art Unit 2651